Citation Nr: 1819041	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-03 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for degenerative joint disease (DJD) of the right knee, from July 1, 2004 to September 13, 2009, from November 1, 2009 to June 27, 2010, and from August 1, 2010 to October 15, 2013.

2.  Entitlement to a rating higher than 60 percent for residuals of right total knee replacement (TKR) since December 1, 2014

3.  Entitlement to a rating higher than 10 percent for left lower extremity radiculopathy associated with DJD of the lumbar spine.

4.  Entitlement to an effective date earlier than June 29, 2010 for the DJD of the lumbar spine.

5.  Entitlement to a rating higher than 20 percent for the DJD of the lumbar spine.

6.  Entitlement to an effective date earlier than June 29, 2010 for a left hip strain.

7.  Entitlement to a rating higher than 10 percent for the left hip strain.

REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1976 to November 1979.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from June 2009, May 2011, May 2014, and May 2016 rating decisions in which the Department of Veterans Affairs (VA) Regional Office (RO) granted the Veteran temporary total (meaning temporary 100 percent) ratings for her right knee disability from September 14 to October 31, 2009, from June 28 to July 31, 2010, and from October 16, 2013 to November 30, 2013; however, the RO instead confirmed and continued the 10 percent rating assigned this disability from November 1, 2009 to June 27, 2010, and from August 1, 2010 to October 15, 2013.

In May 2014, the RO also granted the Veteran a 100 percent evaluation for the DJD of the right knee from October 16 to November 30, 2013, recharacterized this right knee disability as a right TKR, from December 1, 2013, and again assigned the disability a 100 percent evaluation from December 1, 2013 to November 30, 2014, but a lesser 30 percent evaluation as of December 1, 2014.  In May 2016, the RO increased the right TKR rating to 60 percent as of December 1, 2014.

Based on the RO's actions with regard to the claim for an increased evaluation for the right knee disability, the Board has recharacterized this claim as in effect two claims, reflecting the disability as originally characterized and as recharacterized and contemplating the multiple occasions during which the Veteran had a temporary 100 percent evaluation (the maximum assignable) for this disability, however characterized.  

In July 2012, the Veteran, her daughter and a friend testified in support of this appeal during a hearing at the RO before a local Decision Review Officer (DRO).  The Veteran had a Board hearing in September 2014 before the undersigned Veterans Law Judge (VLJ).

In March 2015, the Board remanded the claims for further evidentiary development.  Based on the testimony during the September 2014 hearing, the Board sought to obtain Social Security Administration (SSA) records and additional private treatment records the Veteran had identified as potentially relevant.  The Board also requested additional VA examination and medical opinions needed to assist in deciding these claims.

During the September 2014 hearing, the Veteran testified that her right knee disability precludes her from working, see transcript at pages 13-15, 22-23, thereby raising a derivative claim of entitlement to a total disability due to individual unemployability (TDIU) as a component of her increased-rating claim already on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a May 2016 rating decision since issued, however, the RO granted a TDIU retroactively effective from December 1, 2014, and therefore this other claim has been resolved inasmuch as the Veteran did not, in response, separately appeal that effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review concerning "downstream" issues such as the effective date assigned).

The Board also notes the February 2017 supplemental statement of the case (SSOC) incorrectly listed entitlement to an initial compensable rating for right knee surgical scars.  The March 2015 Board decision denied that claim.  The Board's March 2015 decision is final and binding, absent an appeal to the higher U. S. Court of Appeals, for Veterans Claims (Veterans Court/CAVC).  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

As for the claims that remain, those for a rating higher than 10 percent for the left lower extremity radiculopathy associated with the DJD of the lumbar spine, for an effective date earlier than June 29, 2010 for the DJD of the lumbar spine, for a rating higher than 20 percent for the DJD of the lumbar spine, for an effective date earlier than June 29, 2010 for the left hip strain, and for a rating higher than 10 percent for the left hip strain, they require further development.  So the Board is REMANDING these claims to the Agency of Original Jurisdiction (AOJ).  However, the Board, instead, is going ahead and deciding the claim for higher ratings for the right knee disability


FINDINGS OF FACT

1. The most probative (meaning most competent and credible) evidence shows the Veteran's right knee symptomatology from July 1, 2004 to September 13, 2009, from November 2009 to June 27, 2010, and from August 1, 2010 to October 15, 2013 consisted of degenerative arthritis, consequent limitation of flexion, and additional functional loss due to pain.  She underwent surgery on this knee (a meniscectomy) and had locking pain, but not also frequent effusion into the joint. 

2.  The most probative evidence shows his right knee symptomatology from July 1, 2004 to September 13, 2009, from November 2009 to June 27, 2010, and from August 1, 2010 to October 15, 2013 did not include ankylosis, limitation of flexion to less than 70 degrees, impairment of the tibia and fibula, and genu recurvatum.

3.  The most probative evidence shows the Veteran's right knee symptomatology included slight instability from November 1, 2009 to November 6, 2012, and moderate instability from November 7, 2012 to October 15, 2013.

4.  The most probative evidence shows the Veteran's right knee symptomatology included limitation of extension of 10 degrees beginning October 19, 2010.

5.  The most probative evidence shows the Veteran's right knee disability symptoms have been chronic residuals of total right knee arthroscopy (TKR) beginning on January 1, 2012.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 percent rating for the right knee symptoms of a meniscectomy from July 1, 2004 to September 13, 2009, from November 2009 to June 27, 2010, and from August 1, 2010 to October 15, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2017).

2.  The criteria are met, however, for an evaluation of 10 percent for the right knee arthritis from July 1, 2004 to September 13, 2009, from November 2009 to June 27, 2010, and from August 1, 2010 to October 15, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010, 5260 (2017).

3.  The criteria also are met for an evaluation of 10 percent for right knee instability from July 7, 2009 to September 13, 2009, from November 2009 to June 27, 2010, and from August 1, 2010 to November 6, 2012; as well, the criteria are met for an even greater evaluation of 20 percent for this right knee instability from November 7, 2012 to October 15, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).


4.  As well, the criteria are met for an evaluation of 10 percent for right knee limitation of extension from October 19, 2010 to November 6, 2012, and for an even greater evaluation of 30 percent for right knee limitation of extension from November 7, 2012 to October 15, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).

5.  But the criteria are not met for an evaluation exceeding 60 percent for right knee chronic residuals of the TKR.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055, 5256-5263 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance upon receipt of a complete or substantially complete application for benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

To this end, VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that he/she is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


There is no pleading or allegation, from the Veteran or her representative, that the Veteran has not received all required notice concerning this increased-rating claim being decided.  In claims for increased ratings for disabilities that already have been determined service connected in years past, the Court has held that in order to satisfy the first notice element of VCAA notice VA must notify the claimant that he or she needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II). Further, the claimant must be notified that a disability rating will be determined by applying relevant Disability Codes (DCs), which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when VCAA notice as to how to substantiate a claim is not provided at all, it is the claimant's burden to show that he or she was prejudiced by any deficiency in the notice provided. See Vazquez-Flores, 24 Vet. App. at 106-107.  And VA is not required to apprise him or her of alternative DCs or daily-life evidence, only instead provide what amounts to "generic" notice.

As the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing a VCAA notice error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, absent this pleading or showing, the Board finds that the duty to notify her concerning her right knee claim has been satisfied.


VA also fulfilled its duty to assist the Veteran by obtaining all potentially relevant evidence in support of this claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The RO and Appeals Management Office (AMO), including on remand, obtained all pertinent records that she and her representative identified as possibly relevant to this claim.  These records include VA and private treatment records, as well as records pertaining to her award of SSA benefits.  38 C.F.R. § 3.159(c)(1) and (c)(2).  See also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997); and Murincsak v. Derwinski, 2 Vet. App. 363 (1992). See, too, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (clarifying that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).  In addition, the Veteran was provided several VA compensation examinations to assess and re-assess the severity of her service-connected right knee disability.

Given all that has occurred, at least as concerning this increased rating claim being adjudicated in this decision, it is difficult to discern what additional guidance VA could have provided the Veteran regarding what further evidence she should submit to substantiate this claim.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").  See also Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any meaningful or useful purpose or result in any significant benefit to the Veteran).

The Board also sees that, to the full extent possible, VA complied with all prior remand instruction requests, and there are no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict or exact compliance, with the terms of a remand that is required); accord Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).

The Veteran also had a hearing in September 2014 before the undersigned VLJ of the Board.  According to 38 C.F.R. § 3.103(c)(2) (2017), it is the responsibility of the presiding hearing officer or judge to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to her position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court/CAVC held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

Here, to this end, the undersigned identified the issues on appeal.  Also during the course of the hearing this presiding VLJ engaged in a discussion of evidence that would be relevant to the appeal.  Moreover, the Veteran did not raise any new issues pertaining to these claims during the course of the hearing that have not been addressed.  See Bryant, 23 Vet. App. at 497-98.  Also, in the questioning and responses, the Veteran and especially her representing attorney evidenced their actual knowledge of the type of evidence and information needed to substantiate this increased-rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).  Thus, the Board finds that the presiding judge's two-fold duty to inform the Veteran of the outstanding evidence relevant and material to the claim and to suggest the submission of this needed evidence when missing or overlooked has been satisfied.  See id. at 496-97.  Indeed, as is customary practice of this representing attorney, the record is help open following a hearing to allow her time to obtain and submit evidence identified during the hearing that could be supportive of the claim.  Still other development occurred as a result of remanding this claim.


The Veteran and her representative have not alleged there were any deficiencies in the conducting of the hearing related to the presiding VLJ's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, the Veteran and her representative have not argued that any error or deficiency in the notice or assistance received concerning this claim was unduly prejudicial, again, meaning outcome determinative of this claim.  See Shinseki, 129 S.Ct.1696. 

For these reasons and bases, the Board finds that VA has complied with its duties to notify and assist the Veteran with this claim, in turn allowing the Board to proceed with its adjudication of this claim.  

II.  Applicable Statues, Regulations and Case Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established, and an increase in disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are appropriate, however, for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise the lower rating will be assigned.  See 38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Diagnostic Code 5010 concerns arthritis due to trauma (i.e., traumatic arthritis).  Arthritis must be objectively confirmed by X-ray.  Diagnostic Code 5010, in turn, indicates to rate the arthritis under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  According to Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (which, here, as will be explained, are DC 5260 for limitation of knee/leg flexion and DC 5261 for limitation of knee/leg extension).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  However, in the absence of limitation of motion, the disability is to be rated as 10-percent disabling with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and as 20 percent disabling with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Disability ratings under  Diagnostic Code 5003 are for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, pertaining to limitation of leg flexion, a noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, pertaining to limitation of leg extension, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

"Other" knee impairment, including recurrent subluxation or lateral instability, is rated instead under DC 5257.  If there is slight consequent disability, then a 10 percent rating is warranted, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Symptomatic removal of the semilunar cartilage is assigned a maximum 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  Disabilities involving cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint are assigned a maximum 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent disability rating is warranted for malunion with moderate knee or ankle disability. A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

VA's General Counsel has additionally held that separate ratings also may be assigned for limitation of knee extension and flexion. VAOPGCPREC 9-2004; 69 Fed. Reg. 59, 990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him/her for functional loss associated with injury to his leg and knee.  Id.

III.  Analysis

The Board has reviewed the Veteran's lay statements, including his testimony during his September 2014 Board hearing, and all relevant government and private medical evidence, with particular attention to the results of the VA examinations in December 2005, November 2010, April 2011, August 2013, and February 2016.

July 1, 2004 to September 13, 2009; November 2009 to June 27, 2010; and August 1, 2010 to October 15, 2013

The Veteran is currently rated at 10 percent disabling for DJD of the right knee for the periods of July 1, 2004 to September 13, 2009, from November 1, 2009 to June 27, 2010, and from August 1, 2010 to October 15, 2013 under hyphenated DC 5259-5010, for symptoms related to her meniscal repair and those attributable to her post-traumatic arthritis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  For the totality of the three above-mentioned time periods at issue, the Board finds her symptomatology referable to her right knee most closely approximates the currently assigned 10 percent disability rating.  A 10 percent disability rating compensates for limitation of flexion due to DJD, i.e., the post-traumatic arthritis.  The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded. See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1(2011) (The provisions of § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.).


A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40 ; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added). In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (meaning 0-percent disabling) under the applicable diagnostic code. The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion. See id. Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating. See id. at 43.

Here, though, the Board also finds that the Veteran's symptomatology shows entitlement to a separate 10 percent disability rating for instability from June 2009 to September 13, 2009, from November 2009 to June 27, 2010, and from August 1, 2010 to November 6, 2012.  A greater 20 percent disability rating is warranted for the instability from November 7, 2012 to October 15, 2013.  Also, a 10 percent disability rating is warranted for limitation of extension from October 19, 2010 to November 6, 2012, and a greater 20 percent disability rating for limitation of extension from November 7, 2012 to October 15, 2013.

All of that said, there is no suggestion of ankylosis.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  While there certainly is no disputing the Veteran has limited motion in her right knee, indeed, as mentioned on flexion and extension, it cannot be said that her motion in this knee is so restricted as to amount to ankylosis, which essentially contemplates absolutely no motion at all.

There equally is no suggestion, at least postoperatively, of impairment of the tibia and fibula and/or genu recurvatum of the right knee.  Therefore, the Veteran's symptoms and consequent impairment do not entitle her to a higher evaluation or separate ratings under Diagnostic Codes 5256, 5262, or 5263.

The Veteran has consistently reported giving way and buckling of her right knee throughout the appeal period, beginning in July 2009.  Private treatment records from July 2009 provide an MRI of her right knee showing a complete tear of the anterior cruciate ligament (ACL) and complex tear of the meniscus cartilage.  The VA examinations in December 2005, November 2010, and April 2011 found no joint instability; and the August 2013 VA examiner was unable to test for instability.  However, the Veteran provided lay testimony of her knee instability during her July 2012 DRO hearing, her September 2014 Board hearing, and there is a February 2012 supporting buddy statement also attesting to this.  Her reports of instability are consistent throughout her medical record.  The Board has every reason to believe she was offering a truthful account of her experiences to her clinicians in an attempt to receive appropriate medical care, and the Board affords here statements a great deal of probative weight.  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003) (noting that statement made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Due to consistent reports to medical professionals and probative lay evidence provided by the Veteran throughout the record, the Board finds her right knee instability most closely approximates "slight" instability and warrants a 10 percent disability rating under Diagnostic Code 5257, from July 8, 2009 to September 13, 2009, from November 2009 to June 27, 2010, and from August 1, 2010 to November 6, 2012.

In a November 2012 private medical opinion from Dr. B.A.G, the examiner found moderate anterior and moderate posterior laxity.  According to Dorland's Illustrated Medical dictionary, 32nd Edition (2012), p. 1012, "laxity" is defined as slackness or looseness; a lack of tautness, firmness, or rigidity.  The August 2013 VA examiner was unable to test for instability.  Without probative evidence contrary to Dr. B.A.G.'s findings, the Board therefore finds the Veteran's right knee instability most closely approximates "moderate" instability and warrants a 20 percent disability rating under Diagnostic Code 5257 from November 7, 2012 to October 15, 2013.

The Veteran underwent three meniscectomy surgeries in May 2004, September 2009, and June 2010.  Her records show her continuously experiencing symptoms after removal of semilunar cartilage, and therefore she is entitled to a 10 percent disability rating under Diagnostic Code 5259; however, the evidence does not support evaluating her symptoms after her meniscectomy surgeries under Diagnostic Code 5258, which would entitle her to a higher 20 percent disability rating.  In order for her symptoms to warrant an evaluation under Diagnostic Code 5258, the record would need to show frequent "locking" pain and effusion into the joint.  The Board sees she reported frequent "locking" pain throughout the medical evidence, including according to the report of a VA examination in April 2011 and private treatment notes in September 2011, November 2011, and December 2011.  However, the record does not support finding her symptoms included frequent effusion into the joint.  In the reports of her December 2005 and April 2011 VA examinations she cited effusion "one time."  The November 2010 VA examiner found "moderate subpatellar effusion", but during the examination the Veteran reported "locking" less than once per year.  Therefore the evidence does not support finding she warrants a 20 percent evaluation as the record is more generally unremarkable for symptoms of both frequent locking pain and frequent effusion into the joint.  

That said, separate 10 percent evaluations are warranted for the right knee DJD, as distinct from the service-connected disabilities rated under Diagnostic Code 5259, given the findings of painful motion during every VA examination of record.  

Diagnostic Code 5259 does not preclude consideration of a separate rating for limitation of motion, and therefore is not considered pyramiding.  See Lyles v. Shulkin, Vet. App., No. 16-0994, 2017 WL 5891831 at 7, 2017 U.S. App. Vet. Claims LEXIS 1704 at 21 (Vet. App. Nov. 29, 2017) (concluding that the Board erred when it "read into [DC 5257] nonexistent evaluation criteria"); see also Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017) (concluding that the Board "erred in applying a standard that exceeded that set forth in the relevant evaluation criteria"); 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).  The record is negative for limitation of flexion to warrant a compensable rating under Diagnostic Code 5260.  The lowest measurement of right knee flexion recorded in the Veteran's record occurred during her November 2012 private examination with Dr. B.A.G, which found right knee flexion ended at 70 degrees.  According to DC 5260, the Veteran would need to show forward flexion ending at 45 degrees or less to warrant a compensable rating.  She has consistently reported pain, swelling, spasms, and flare-ups of the right knee, and examiners have observed tenderness, weakness, and swelling.  As such, when considering the noncompensable, painful limitation of motion of the right knee noted throughout the entirety of the medical record for the period on appeal, a separate 10 percent rating is warranted.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5260.  With this decision, the Veteran's 10 percent evaluation, under Diagnostic Code 5260, is equivalent to right knee limitation of flexion of 45 degrees.  As her limitation of motion does not approximate a 10 or 20 percent rating based on the measurements of flexion in the record, the current evaluation of 10 percent accounts for her arthritis and consequent functional loss due to pain in accordance with 38 C.F.R. § 4.59 and Deluca.  Therefore, the Board finds no basis under which to increase her evaluation for right knee arthritis higher than 10 percent.

Medical evidence in the record, to include the private treatment notes and VA examinations from December 2005 and November 2010, were negative for recorded right knee extension measurements of more than 5 degrees prior to October 2010.  In private treatment notes from October 2010, November 2011, December 2011, the examiner noted extension at 10 degrees.  In the August 2011 VA examination the examiner noted right knee extension at 10 degrees.  In the November 2012 private examination with Dr. B.A.G., the examiner found right knee limitation of extension to equal 20 degrees.  Therefore the Board finds the Veteran's right knee limitation of extension warrants a 10 percent evaluation from October 19, 2010 to November 6, 2012; and warrants a 30 percent evaluation from November 7, 2012 to October 15, 2013.  The Board has considered an evaluation in excess of 30 percent; however, the Veteran's record is negative for limitation of extension of 30 degrees or more to meet the criteria for a higher evaluation in Diagnostic Code 5261.

December 1, 2014

The Veteran's right knee disability is currently rated with a 60 percent disability evaluation as of October 15, 2013.  This 60 percent rating is the highest schedular rating allowable for the right knee disability, status post a right TKR.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  The Board has considered the amputation rule set forth at 38 C.F.R. § 4.68.  The highest rating for amputation in the middle or lower third of the thigh is 60 percent.  The combined ratings for disabilities of an extremity shall not exceed the rating for the amputation at the elective level were amputation to be performed.  38 C.F.R. § 4.68.  Thus, the highest evaluation that may be assigned under the amputation rule for the knee is 60 percent.  Accordingly, the Veteran is not entitled to a rating exceeding 60 percent.  

The Board's findings are based on the Rating Schedule.  Generally, it must be remembered that the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life - including employment.  See 38 C.F.R. § 4.10.  The disability evaluations are based upon this functional impairment-the lack of usefulness, of these parts or systems, especially in self-support.  Moreover, the Rating Schedule is based primarily on the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

The extraschedular determination must follow a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

The first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms.  Thus, the first and second Thun elements, although interrelated, involve separate and distinct analyses. Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  If the analysis of the first two steps shows that the Rating Schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

In this case, referral for extraschedular consideration is not warranted.  The Veteran's service-connected right knee disability is manifested by signs and symptoms such as pain and weakness, which impair her ability to stand for long periods, walk, or use stairs.  These signs and symptoms, and their resulting functional impairments, are expressly contemplated by the Rating Schedule.  The diagnostic codes in the Rating Schedule corresponding to disabilities of the knee provide disability ratings on the basis of painful motion and weakness.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5003, 5257, 5260, and 5261.  In fact, for all musculoskeletal disabilities, the Rating Schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the Rating Schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Because the Rating Schedule was purposely designed to compensate for such functional effects of the Veteran's disabilities in all spheres of her daily life, including at work and at home, and given the variety of ways in which the Rating Schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  See 38 C.F.R. §§ 4.1, 4.10, 4.15.  In addition, she does not contend that her right knee disability presents an exceptional or unusual disability picture to warrant an extraschedular rating.  In short, there is nothing exceptional or unusual about her right knee disability because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.  


Lastly, neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an evaluation in excess of 10 percent for right knee symptomatic residuals of removal of torn meniscal cartilage is denied.

Entitlement to an evaluation of 10 percent for right knee limitation of flexion is granted from July 1, 2004 to September 13, 2009, from November 1, 2009 to June 27, 2010, and from August 1, 2010 to October 15, 2013, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation of 10 percent for right knee lateral instability is granted from July 7, 2009 to September 13, 2009, from November 2009 to June 27, 2010, and from August 1, 2010 to November 6, 2012, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation of 20 percent for right knee lateral instability is granted from November 7, 2012 to October 15, 2013, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation of 10 percent for right knee limitation of extension is granted from October 19, 2010 to November 6, 2012, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation of 30 percent for right knee limitation of extension is granted from November 17, 2012 to October 15, 2013, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 60 percent for right knee status post TKR is denied.


REMAND

In an October 2015 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine with an initial evaluation of 20 percent, and service connection for left hip strain with an initial evaluation of 10 percent.  Both disabilities were given an effective date of June 29, 2010.  In response the Veteran filed a timely Notice of Disagreement (NOD) in November 2015 as to the evaluations and effective dates assigned to both disorders.  In a March 2016 rating decision, the RO granted service connection for radiculopathy of the left lower extremity with an initial evaluation of 10 percent, effective October 16, 2015.  The Veteran filed a timely NOD in May 2016 as to the evaluation and effective date assigned.  To date, the RO has not issued a statement of the case (SOC) in response to either NOD submitted by the Veteran.

Where an NOD has been filed with regards to an issue, and an SOC has not been provided, as in this case, the appropriate disposition is to remand, rather than merely refer, the claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Veteran also will then have opportunity to complete the steps necessary to perfect her appeal of these additional claims to the Board by also, in response to the SOC, filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200, etc.

Accordingly, these claims are REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, and afford the Veteran the opportunity to submit or identify any additional relevant treatment records, including from private sources.  Obtain all identified records, including private records with the Veteran's authorization.  38 C.F.R. § 3.159(c).

If identified records are unavailable, the file must be clearly documented to this effect and the Veteran appropriately notified in accordance with 38 C.F.R. § 3.159(e).

2.  Provide the Veteran an SOC concerning the additional issues of entitlement to an evaluation higher than 10 percent for her left lower extremity radiculopathy associated with the DJD of her lumbar spine; entitlement to an effective date earlier than June 29, 2010, for the DJD of the lumbar spine; entitlement to an evaluation higher than 20 percent for the DJD of the lumbar spine; entitlement to an effective date earlier than June 29, 2010, for the left hip strain; and entitlement to an evaluation higher than 10 percent for the left hip strain.  

Also reiterate that she must file a timely and adequate Substantive Appeal (VA Form 9 or equivalent statement), in response to this SOC, to complete the steps necessary to perfect his appeal of these additional claims to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b), etc.  Only if she does should these claims be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


